   Case 1:15-cv-07488-CM-RWL Document 811 Filed 06/14/19 Page 1 of 8



               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF NEW YORK


IN RE NAMENDA DIRECT PURCHASER
ANTITRUST LITIGATION                         Case No. 1:15-cv-07488-CM (RWL)



    FOREST’S OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE NO. 4:
  PRECLUDE OR LIMIT FOREST’S USE OF EXPERT OPINION TESTIMONY
 AS A PROXY FOR FOREST’S ALLEGED SUBJECTIVE BELIEFS REGARDING
     THE STRENGTH OF THE ’703 PATENT WHERE FOREST BLOCKED
ALL DISCOVERY REGARDING ITS SUBJECTIVE BELIEFS OR STATE OF MIND




                               Counsel for Defendants Actavis plc, Forest
                               Laboratories, LLC, Forest Laboratories, Inc., and
                               Forest Laboratories Holdings Ltd.
         Case 1:15-cv-07488-CM-RWL Document 811 Filed 06/14/19 Page 2 of 8



                                                    TABLE OF CONTENTS

FACTUAL BACKGROUND ......................................................................................................... 1

ARGUMENT .................................................................................................................................. 2

          I.      DPPs Conflate Proper Expert Opinion Based on Objective Fact with a Supposed
                  “Proxy” for Subjective Beliefs in a Transparent Bid to Exclude Relevant
                  Evidence ...................................................................................................................... 2

CONCLUSION ............................................................................................................................... 4
         Case 1:15-cv-07488-CM-RWL Document 811 Filed 06/14/19 Page 3 of 8



                                                  TABLE OF AUTHORITIES

                                                                                                                                         Page(s)
                                                                    CASES

In re Lidoderm Antitrust Litig.,
    No. 14-md-02521-WHO, 2016 U.S. Dist. LEXIS 105619 (N.D. Cal. Aug. 9,
    2016) ..........................................................................................................................................3




                                                                         ii
      Case 1:15-cv-07488-CM-RWL Document 811 Filed 06/14/19 Page 4 of 8



                                 FACTUAL BACKGROUND

       The Direct Purchaser Plaintiffs’ (“DPPs”) motion in limine to exclude the opinion

testimony of Forest’s expert, Judge Roderick McKelvie, “to the extent Forest seeks to use it as a

proxy for Forest’s own subjective beliefs regarding the strength of” U.S. Patent No. 5,061,703 (the

“’703 patent”), is based on a false premise and cannot be granted. As DPPs concede, the antitrust

analysis laid out in FTC v. Actavis implicates an assessment of the strength or weakness of a

settling brand manufacturer’s patent in an underlying patent litigation. See ECF No. 742, Mem.

in Supp. of Pls.’ Mot. In Limine No. 4: Preclude or Limit Forest’s Use of Expert Opinion

Testimony as a Proxy for Forest’s Alleged Subjective Beliefs Regarding the Strength of the ’703

Patent where Forest Blocked All Discovery Regarding Its Subjective Beliefs or State of Mind

(“DPPs’ MIL 4”) at 2 (acknowledging the relevance of Judge McKelvie’s testimony to, inter alia,

“Plaintiffs’ causation theory based on establishing that absent the settlement, Mylan would have

prevailed in the patent litigation”). DPPs’ own brief concedes that Judge McKelvie’s opinion

consists of his objective views and not Forest’s subjective beliefs, and the Court should deny

DPPs’ motion. See DPPs’ MIL 4 at 1 (“Forest’s apparent strategy is to have the jury substitute the

‘objective’ opinion of its patent expert, Roderick McKelvie, for Forest’s ‘subjective’ views.”)

(emphasis added).

       Forest has retained Judge McKelvie to opine on the conduct of patent trials in the Hatch-

Waxman context, basic legal principles underlying patent law, and to rebut the testimony of DPPs’

experts “regarding how a patent litigator would have viewed the merits of the claims and defenses”

in the underlying patent litigation between Forest and Mylan had the case proceeded to trial. See,

e.g., Ex. 1, Expert Rep. of Roderick McKelvie (“the McKelvie Report” or “McKelvie Rep.”) at

¶¶ 13-14; Ex. 2, Expert Rep. of Roderick McKelvie in Response to John R. Thomas at ¶¶ 3, 19.

As DPPs acknowledge, such opinion constitutes an assessment of the merits of the underlying
           Case 1:15-cv-07488-CM-RWL Document 811 Filed 06/14/19 Page 5 of 8



     patent case on an objective basis, and is precisely what Forest is permitted to do (e.g., Judge

     McKelvie will present an opinion “divorced from Forest’s actual views about the merits of the

     ’703 patent and litigation”). See DPPs’ MIL 4 at 1. None of Judge McKelvie’s testimony

     constitutes “an evidentiary proxy” for Forest’s subjective beliefs regarding the patent merits, and

     DPPs’ motion should be denied. See DPPs’ MIL 4 at 1.

                                              ARGUMENT

I.          DPPs Conflate Proper Expert Opinion Based on Objective Fact with a Supposed
            “Proxy” for Subjective Beliefs in a Transparent Bid to Exclude Relevant Evidence

            DPPs mistakenly identify paragraphs 16-17 and 128-29 of the McKelvie Report as

     supposedly containing evidence of Forest’s state of mind that “cannot be used as an evidentiary

     proxy or surrogate for Forest’s true – but withheld – subjective beliefs.” See DPPs’ MIL 4 at 1.

     But these sections of the McKelvie Report merely acknowledge that the expert reviewed “the

     record, including the parties’ Pretrial Order, expert reports served in the case, and deposition

     transcripts,” and provide an objective assessment of the undisputed factual record of the patent

     litigation compared with the DPPs’ allegations of antitrust causation: “In my opinion, there is a

     match between the strength of Forest’s patent infringement case and what I understand to be key

     terms of Forest’s settlements.” See Ex. 1, McKelvie Rep. at ¶¶ 16-17 (emphasis added).

     Moreover, paragraph 128 of the McKelvie Report consists of a recitation of facts from the patent

     litigation followed by Judge McKelvie’s opinion as for the objective view of a third party:

                    I understand that Forest and all the generic defendants settled their
                    patent dispute by Forest’s licensing the generic defendants to begin
                    selling their generic products three months before the ‘703 patent’s
                    pediatric exclusivity period was to expire in October 2015 (i.e. July
                    2015). Focusing on Mylan, if we assume that Forest and Mylan
                    reached an agreement to settle around the time of the expected trial
                    in April 2010, the parties’ agreement meant that Forest would retain
                    approximately 95% of its remaining patent term. In other words,
                    Forest would retain 63 out of the remaining 66 months on the ‘703
                    patent term. In my opinion, this outcome accurately reflects the

                                                     2
      Case 1:15-cv-07488-CM-RWL Document 811 Filed 06/14/19 Page 6 of 8



               strength of Forest’s case on the ‘703 patent, based on my objective
               view of the record as it existed up to trial. I see a match between
               the entry dates and the merits of the ‘703 patent litigation.

Ex. 1, McKelvie Rep. at ¶ 128 (emphasis added). Finally, paragraph 129 of the McKelvie Report

consists solely of his rebuttal to DPPs’ expert George Johnson’s opinions, which likewise does not

implicate any of Forest’s subjective beliefs. See Ex. 1, McKelvie Rep. at ¶ 129 (beginning, “Mr.

Johnston essentially concludes the opposite” and proceeding to rebut the expert’s opinions).

       Judge McKelvie’s report is clear on its face that Judge McKelvie reviewed the objective

record and came to his own conclusions as to the strength of the patent — none of which implicate

Forest’s subjective beliefs in any way. As DPPs acknowledge, this evidence is relevant to

“Plaintiffs’ causation theory based on establishing that absent the settlement, Mylan would have

prevailed in the patent litigation,” and it is precisely the testimony that Judge McKelvie is allowed

to offer. See DPPs’ MIL 4 at 2; In re Lidoderm Antitrust Litig., No. 14-md-02521-WHO, 2016

U.S. Dist. LEXIS 105619, at *88 (N.D. Cal. Aug. 9, 2016) (“Defendants can present testimony

about the Watson ANDA and the FDA’s actions on it, not as subjective beliefs but by objective

expert testimony.”). Notably, DPPs do not identify any privileged attorney-client information

supposedly implicated by Judge McKelvie’s report or testimony, nor any other fact suggesting that

Judge McKelvie’s opinions represent Forest’s subjective beliefs. DPPs may not like what Judge

McKelvie has to say, but that is no basis to exclude his opinion, and DPPs cannot do so by

mischaracterizing a conclusion based on an objective review of the record as “evidence of Forest’s

actual subjective beliefs about the merits of its patent lawsuit or its state of mind.” See DPPs’

MIL 4 at 2 (emphasis added).

       Judge McKelvie does not purport to offer Forest’s subjective views of the patent. DPPs

even acknowledge that the testimony offered by Judge McKelvie consists of his objective analysis

of the patent merits, but nevertheless claim — without basis — that these should be excluded:

                                                 3
      Case 1:15-cv-07488-CM-RWL Document 811 Filed 06/14/19 Page 7 of 8



“Forest’s apparent strategy is to have the jury substitute the ‘objective’ opinion of its patent expert,

Roderick McKelvie, for Forest’s ‘subjective’ views.” See DPPs’ MIL 4 at 1 (emphasis added). It

is up to the jury to draw whatever inferences it deems reasonable, but DPPs cannot control those

at the outset by mischaracterizing Forest’s evidence. DPPs cite no authority standing for the

proposition that Judge McKelvie cannot offer his objective views of the patent, and DPPs’ motion

in limine should be denied.

                                          CONCLUSION

       DPPs acknowledge that the views of Judge McKelvie consist of his objective analysis of

the patent merits, yet argue without support that such views should be excluded simply because

DPPs deem them a “substitute” for Forest’s actual subjective beliefs. DPPs have no support for

this proposition. Judge McKelvie is allowed to present his opinions based on an objective analysis

of the patent merits, including those in paragraphs 16-17 and 128-29 of the McKelvie Report, and

DPPs’ motion in limine should be denied.



Dated: June 14, 2019                                   Respectfully submitted,



                                                        By: /s/ Eric E. Lancaster ..
 Beth Wilkinson                                         Martin M. Toto
 Rakesh Kilaru                                          Heather K. McDevitt
 Kieran Gostin                                          John H. Chung
 WILKINSON WALSH + ESKOVITZ                             Michael E. Hamburger
 2001 M Street NW, 10th Floor                           William H. Bave, III
 Washington, D.C. 20036                                 Kristen O’Shaughnessy
 Telephone: (202) 847-4000                              Kevin C. Adam
                                                        WHITE & CASE LLP
 Counsel for Defendants Actavis plc,                    1221 Avenue of the Americas
 Forest Laboratories, LLC, Forest                       New York, New York 10020
 Laboratories, Inc., and Forest                         Telephone: (212) 819-8200
 Laboratories Holdings Ltd.
                                                        J. Mark Gidley
                                                        Christopher M. Curran

                                                   4
Case 1:15-cv-07488-CM-RWL Document 811 Filed 06/14/19 Page 8 of 8



                                    Eric Grannon
                                    WHITE & CASE LLP
                                    701 Thirteenth Street, NW
                                    Washington, DC 20005
                                    Telephone: (202) 626-3600

                                    Heather M. Burke
                                    Eric E. Lancaster
                                    WHITE & CASE LLP
                                    3000 El Camino Real
                                    2 Palo Alto Square, Ste. 900
                                    Palo Alto, CA 94306
                                    Telephone: (650) 213-0300

                                    Counsel for Defendants Actavis plc,
                                    Forest Laboratories, LLC, Forest
                                    Laboratories, Inc., and Forest
                                    Laboratories Holdings Ltd.




                                5
